Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 14, 2009 Enzo Biochem, Inc. (Exact Name of Registrant as Specified in Its Charter) New York (State or Other Jurisdiction of Incorporation) 001-09974 13-2866202 (Commission File Number) (IRS Employer Identification No.) 527 Madison Avenue New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 583-0100 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.02. Results of Operations and Financial Condition . On October 14, 2009, Enzo Biochem, Inc., a New York corporation, (the Company) issued a press release announcing its operating results for its fourth fiscal quarter ended July 31, 2009 and its fiscal year ended July 31, 2009 and that it will conduct a conference call to discuss the results on Thursday, October 15, 2009 at 8:30 a.m., Eastern time. The details of how to participate in the call are set forth in the press release. A copy of the press release is furnished as Exhibit 99.1 attached hereto and is incorporated by reference in its entirety into this item 2.02 of this Current Report on Form 8-K. In accordance with General Instruction B.2. of Form 8-K, the information contained in this Current Report on Form 8-K, including Exhibit 99.1, is being furnished and shall not be deemed to be filed for purposes of Section 18 of the Exchange Act or otherwise subject to the liability of that section. Such information shall not be incorporated by reference in any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing, except as otherwise expressly set forth by specific reference in such a filing. Item 7.01. Regulation FD Disclosure. The information provided in Item 2.02 of this Current Report on Form 8-K is incorporated herein by reference in its entirety. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release of Enzo Biochem, Inc., dated October 14, 2009, discussing financial results for the fourth fiscal quarter ended July 31, 2009 and the fiscal year ended July 31, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENZO BIOCHEM, INC. Date: October 15, 2009 By: /s/ Barry Weiner Barry Weiner President, Chief Financial Officer, Principal Accounting Officer and Director EXHIBIT INDEX Exhibit No. Description Press Release of Enzo Biochem, Inc., dated October 14, 2009, discussing financial results for the fourth fiscal quarter ended July 31, 2009 and the fiscal year ended July 31, 2009.
